DETAILED ACTION
1	This action is responsive to the amendment filed on March 04, 2021.
2	The cancellation of claims 16 and 17 is acknowledged. Pending claims are 1-15 and 18-20.
3	Objection and the rejection of the claims under 112, second paragraph, are withdrawn because of the applicant’s amendment.
4	Claims 1-15 and 18-20 are allowed. 
STATEMENT OF REASONS FOR AALOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2011/0232669 A1) teaches a packaged preparation comprising powder persulfate salts or peroxodisulfate salts (see page 8, paragraph, 0122-0123). However, the closest prior art of record (US’669 A1) does not teach or disclose a cosmetic composition comprising at least one package comprising at least one multilayer film, which comprises at least first polymer layer formed of polyethylene terephthalate or polyethylene naphthalate; at least second polymer layer formed of a polyolefin and a barrier layer formed of metalized oriented polypropylene claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of cosmetic product formulations in multilayers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761